Citation Nr: 0007475	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-32 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to an effective date earlier than April 11, 1994, 
for the award of a total disability rating based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from November 1944 to 
November 1945, and from January 1947 to March 1966, when he 
retired.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico which denied the appellant's 
claim of entitlement to an effective date earlier than April 
11, 1994, for the award of a total disability rating based on 
individual unemployability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In April 1997, the RO evaluated the appellant's service-
connected lumbar spine disability as 60 percent disabling, 
effective from January 9, 1992.  The appellant had previously 
been assigned a 20 percent evaluation for his back 
disability, effective from April 1983.  The combined rating 
was at 40 percent effective from September 1985, and at 70 
percent, effective from January 9, 1992.

3.  The appellant submitted an informal claim for a total 
rating based on individual unemployability on May 12, 1993, 
and he was not shown to be employed at that time.  No earlier 
claim is shown.


CONCLUSION OF LAW

The criteria for an earlier effective date of May 12, 1993, 
but no earlier, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.340, 3.341, 3.400, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  After reviewing the evidence on file the 
Board concludes that the appellant's earlier effective date 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim and that all 
relevant facts have been developed.  The Board concludes 
that, as required by the applicable statute, the duty to 
assist has been fulfilled.  Id.

The appellant contends that his entitlement to a total rating 
based on individual employability should be effective from 
1972.  The Board notes that it issued a decision, in August 
1981, in which the appellant's claim of entitlement to a 
total disability rating based on individual unemployability 
was denied.  There were also subsequent rating decisions, 
issued by the RO in July 1982, and February 1984, which 
denied entitlement to a total disability rating based on 
individual unemployability.  The appellant did not appeal the 
former, but did appeal the latter; a Statement of the Case 
(SOC) was issued in September 1984, and listed the total 
rating issue as being on appeal.  However, as noted in the 
March 1986 Board decision, the appellant limited his 
substantive appeal and did not include the unemployability 
issue in his appeal of the February 1984 rating decision and 
finality therefore has attached to that rating decision.  

The regulations state that except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
effective date of an award for increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the date 
of receipt of the claim.  Id. 

Applying the provisions of 38 C.F.R. § 3.400(o)(2) and in 
view of the evidence of record, in this case entitlement to 
an earlier effective date of May 13, 1993 is warranted.  The 
Board finds that the appellant's May 13, 1993 Notice of 
Disagreement (NOD), submitted on a VA Form 21-4138, in 
particular his statement that his service-connected disc 
condition rendered him "incapable of any type of work", is 
an informal claim of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities.  The appellant subsequently filed a VA Form 21-
8940, Application for Increased Compensation based on 
Unemployability, in April 1994.  Under the regulations, that 
application is deemed to be filed as of the date of receipt 
of the informal claim on May 13, 1993. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a). 

Regarding the service-connected disabilities, the record 
shows that, in April 1997, the RO evaluated the appellant's 
service-connected lumbar spine disability as 60 percent 
disabling, effective from January 9, 1992.  The appellant had 
previously been assigned a 20 percent evaluation for his back 
disability, effective from April 1983.  The combined rating 
was at 40 percent effective from September 1985, and at 70 
percent, effective from January 9, 1992.  

One of the effects of the April 1997 rating decision was to 
make the appellant's combined disability rating 70 percent as 
of January 9, 1992.  Therefore, as of that date, the 
appellant met the percentage criteria for consideration of a 
total disability rating as set forth in 38 C.F.R. § 4.16(a), 
in that he had two or more disabilities, with one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.

In April 1997, the appellant was granted entitlement to a 100 
percent rating for compensation based on individual 
unemployability due to his service connected disabilities.  
The effective date of the total rating was April 11, 1994, 
the date which the RO concluded was the date of the claim.  
However, as previously noted, May 13, 1993 has been found by 
the Board to be the date of the filing by the appellant of an 
informal claim for a total rating based on individual 
unemployability.

Under the regulations cited above, the effective date can be 
no earlier than May 13, 1992, one year before the date of 
claim.  After careful review of the evidence of record, the 
Board finds no evidence of an earlier informal claim for a 
total rating within the delimiting period.  None of the 
statements from the appellant received in the relevant time 
period provided indication that he felt that he was entitled 
to a total rating based upon his individual unemployability 
due to his service-connected disabilities.  

Furthermore, the Board notes that there is no VA medical 
evidence of record demonstrating that the appellant was 
medically determined to be unemployable due to service-
connected disabilities prior to May 13, 1993, and that the 
first private medical evidence within the delimiting period 
indicating that the appellant was unemployable was received 
by the RO in July 1993.  Therefore, the assignment of an 
effective date earlier than May 13, 1993, the date of the 
claim, for the grant of the total rating based on individual 
unemployment is not warranted.



ORDER

Entitlement to an earlier effective date of May 13, 1993, but 
no earlier, for the grant of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities is granted, subject to regulations pertinent to 
the distribution of monetary awards.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

